McIlvaine, ’ J.,
dissenting. Upon the allegations of the petition, expressly found tobe true by the district court, I think it must be presumed that the board of education adhered to its estimate of the amount of money needed for school purposes within their district until the contrary be averred and proved. If this board receded from their estimate and adopted that of the board of tax commissioners, it should have been set up as matter of defense. There is no legal presumption of such fact, nor can this court take judicial notice of it. If such'fact might be inferred from the subsequent inaction of the board of education, the inference might be rebutted by proof.
In my judgment the delay in commencing the action ought not to bar the. right.